



Chairman of the Board Agreement
        This Agreement is entered into as of 06/22/2020 14:03 PDT, by and
between Five9, Inc., a Delaware corporation (hereinafter, “Company”), and
Michael Burkland (hereinafter “Chairman”) to be effective as of the date hereof
(the “Effective Date”). The Company and Chairman are jointly referred to herein
as the “Parties” and in some cases individually as a “Party.”
BACKGROUND
        A. Chairman was employed by Company as its Chief Executive Officer and
President pursuant the Executive Employment Agreement dated January 1, 2012
between the Parties (“Employment Agreement”).
B. On November 3, 2017, Chairman voluntarily resigned from the positions of
Chief Executive Officer and President of the Company effective December 2, 2017
(“Resignation Effective Date”).
C. Chairman has served as the Executive Chairman of the Board of Directors of
the Company (the “Board”) since December 2, 2017 pursuant to an Independent
Contractor Agreement dated as of November 3, 2017 (the “Contractor Agreement”),
and was appointed as Chairman of the Board (in lieu of Executive Chairman of the
Board) on October 29, 2019;
D. Company and Chairman desire to terminate the Contractor Agreement effective
as of December 31, 2019 and formally set forth the terms under which Chairman
will serve as an independent contractor as Chairman of the Board, and the
services to be provided by Chairman in such role, as set forth herein.
AGREEMENT
        In consideration of the mutual promises and agreements herein contained,
Company and Chairman agree as follows:
1. EMPLOYMENT AGREEMENT AND KESP: Chairman acknowledges and agrees that all of
Chairman’s rights under the Employment Agreement and the Company’s Key Employee
Severance Benefit Plan (“KESP”) were terminated and ceased as of the Resignation
Effective Date based on Chairman’s voluntary resignation, Chairman is not
eligible to receive any compensation or benefits under the Employment Agreement
or under the KESP based on Chairman’s voluntary resignation, and the Company has
no continuing obligations to Chairman under the Employment Agreement or KESP.
2. SERVICES: Chairman shall perform the services of Chairman set forth in the
Company’s Amended and Restated Bylaws, as amended from time to time, and such
CHAIRMAN: /MB/ (initial) - PAGE 1 - COMPANY: /RT/ (initial)





--------------------------------------------------------------------------------





other services as are generally attendant to such role and title (collectively,
“Services”).


3. CONFIDENTIALITY, TRADE SECRETS, PROPRIETARY RIGHTS INTELLECTUAL PROPERTY:
Chairman and Company hereby agree that all of the restrictions, obligations and
provisions set forth in the Agreement Regarding Confidential Information,
Intellectual Property Non-Solicitation between them dated April 16, 2012, shall
remain in full force and effect in accordance with its terms.
4. TERM/SURVIVAL: This Agreement shall begin on the Effective Date, and either
Party may terminate this Agreement (effective immediately, or at such other time
as is set forth in the notice of termination), with or without cause, at any
time and for any reason (“Term”). The termination of this Agreement shall not
affect Chairman’s continued service on the Board nor his rights under Sections
5(b) (provided he continues to serve as a director on the Board), 5(c), 5(d),
and 5(e). Sections (3), (6), (7), (8), (9), (10), (11) and (12) of this
Agreement shall also survive the termination of this Agreement.
5. COMPENSATION AND BENEFITS:
(a) Cash Compensation: During the Term, Company shall pay Chairman $105,000 in
cash per year, payable quarterly in arrears for all efforts expended by Chairman
in performance of Services hereunder.
(b) Equity Compensation: Chairman shall be entitled to receive such annual
equity grants, in the same form and amount and on the same terms, as are issued
to the Company’s other non-employee Board members pursuant to the Company’s
Non-Employee Director Compensation Policy, as amended or revised from time to
time (the “Policy”), for so long as he remains a member of the Board. Chairman
shall not be entitled to any other equity grants or awards for his service as
Chairman or as a director on the Board, unless otherwise approved by the Board
or the Compensation Committee of the Board. From and after termination of this
Agreement and for so long as Chairman continues to serve as a director on the
Board, Chairman shall be entitled to receive such cash compensation, in the same
form and amount, and on the same terms, as is paid to the Company’s other
non-employee Board members pursuant to the Policy (provided that Chairman shall
not be entitled to any committee or other fees provided under the Policy unless
he actually serves in such roles or on such committee(s)).
(c) Equity Vesting: All compensatory equity awards granted to Chairman by
Company prior to the date hereof shall continue vesting following the Effective
Date subject to the terms of the Company’s applicable plans and other applicable
agreements between the Parties, subject to his continued
CHAIRMAN: /MB/ (initial) - PAGE 2 - COMPANY: /RT/ (initial)





--------------------------------------------------------------------------------





service with the Company as a director on the Board. In addition, all
compensatory equity awards granted to Chairman prior to the Resignation
Effective Date (the “CEO Equity Awards”) shall vest in full (to the extent they
have not vested already) to the extent he ceases to serve as a member of the
Board other than due to his voluntary resignation. For the avoidance of doubt,
(i) if Chairman is asked by the Board to resign from the Board, (ii) he dies or
(iii) he leaves the Board due to a disability (as defined in the Company’s 2014
Equity Incentive Plan), his resignation or cessation of service as a member of
the Board shall not be deemed voluntary for purposes of the preceding sentence.
Chairman shall receive full vesting acceleration of Chairman’s then-unvested and
outstanding CEO Equity Awards immediately prior to a Change in Control (as
defined in the Company’s 2014 Equity Incentive Plan), subject to his continued
service with the Company as a director on the Board through such time. Chairman
re-confirms that this Section 5(c) constitutes an amendment to the definition of
Continuous Service (as defined in the Company’s 2014 Equity Incentive Plan) with
respect to such compensatory equity awards.
(d) Chairman Emeritus: Beginning on the date that Chairman ceases to serve on
the Board for any reason (unless he is terminated or resigns under circumstances
that would constitute “Cause” as such term is defined in the Company’s 2014
Equity Incentive Plan) and ending on the earlier to occur of (i) a Change in
Control of the Company (as defined in the Company’s 2014 Equity Incentive Plan),
or (ii) Chairman’s death, Chairman shall carry the title of “Chairman Emeritus”
of the Company, which shall be a non-fiduciary role and shall carry with it no
authority, duties or responsibilities, and for which Chairman shall receive no
compensation of any kind.
(e) Healthcare Coverage/Reimbursement: (i) Subject to the other provisions of
this Agreement, Chairman shall be eligible to be covered under the major
medical, dental and vision benefit programs that are currently or in the future
sponsored by the Company (or an entity in its controlled group), and which are
generally available to active employees (the “Health Plan”), during his tenure
as a director on the Board. Subject to the other provisions of this Agreement,
at such time as Chairman ceases to serve as a director on the Board, Chairman
shall continue to be eligible to be covered under the Health Plan as a former
employee of the Company. To the extent that Chairman is eligible to be covered
under the Health Plan as set forth in this Agreement, the Chairman can elect to
cover his spouse and any eligible dependents (each as defined in the Health
Plan) under the Health Plan, all in accordance with the generally applicable
provisions of the plan documents regarding coverage of spouses and eligible
dependents.
(ii) Subject to the other provisions of this Agreement, from and after such time
as Chairman or a covered spouse or eligible dependent is eligible for Medicare
CHAIRMAN: /MB/ (initial) - PAGE 3 - COMPANY: /RT/ (initial)





--------------------------------------------------------------------------------





Part A and Part B (collectively, “Medicare”), the Health Plan will pay secondary
to Medicare, in accordance with the generally applicable provisions of the plan
documents, and without regard to whether such person is actually enrolled in
Medicare Part A or Part B.
(iii) The Company shall pay 100% of the cost of the Health Plan premiums for
Chairman’s coverage and the coverage of his covered spouse and eligible
dependents. Notwithstanding the foregoing sentence of this Section 5(e)(iii), if
any program under the Health Plan becomes self-funded (in whole or in part), for
the program that is self-funded: (1) Chairman shall pay the Company for the cost
of such self-funded coverage, calculated in the same manner as COBRA, for his
and his covered spouse’s and eligible dependents’ coverage using his own
post-tax resources and (2) such payment will be due to the Company with respect
to each month of coverage within sixty (60) days of the first day of the month
of coverage. For example, if the major medical plan first becomes self-funded as
of January 1, 2021 and the dental and vision plans are fully-insured as of that
date, Chairman must pay the Company for the cost of the January coverage under
the major medical plan by February 28, 2021 and no payment is owed by Chairman
to the Company for the premiums related to the vision and dental plans for that
month. The Company is required to inform Chairman as soon as reasonably possible
in writing if any Health Plan program is self-funded to ensure that Chairman is
aware of any obligation to pay the Company for any portion of the cost of
coverage under the Health Plan.
(iv) Notwithstanding anything herein to the contrary, Chairman (and his spouse
and eligible dependents) shall only be entitled to coverage under the Health
Plan to the extent that such coverage complies, or using commercially reasonable
efforts can be modified to comply (for example, by making the cost of coverage
taxable to Chairman), with the nondiscrimination requirements set forth in
Internal Revenue Code (the “Code”) Section 105(h) and Section 2716 of the Public
Health Service Act, as incorporated into the Code and the Employee Retirement
Income Security Act of 1974, as amended. In the event that Company in good faith
determines that the Health Plan cannot be modified using commercially reasonable
efforts (a “Nondiscrimination Event”) the provisions of Section 5(e)(vii) shall
apply.
(v) During the time that Chairman serves as a director on the Board and Company
has Aetna as the insurance carrier or third-party administrator for the major
medical benefit program, Chairman (and his spouse and eligible dependents) shall
remain eligible for the major medical benefit program coverage under the Health
Plan.
(vi) If Chairman ceases to serve as a director on the Board or the Company no
longer has Aetna as the insurance carrier or third-party administrator for the
major medical benefit program, the Company will use commercially
CHAIRMAN: /MB/ (initial) - PAGE 4 - COMPANY: /RT/ (initial)





--------------------------------------------------------------------------------





reasonable efforts to continue being able to provide ongoing coverage (“Ongoing
Coverage”) for Chairman (and his spouse and eligible dependents) in each of the
programs under the Health Plan. In the event that the Company determines in good
faith that in using its commercially reasonable efforts it is unable to obtain
commercially reasonable Ongoing Coverage, Company will provide a runway in order
to allow Chairman a period of time to transition to alternative coverage for the
program that is no longer available. Company shall provide Chairman with at
least thirty (30) days prior written notice before coverage under any of the
Health Plan programs is terminated, and this prior written notice requirement
applies separately to each program under the Health Plan. This runway shall
begin no later than thirty (30) days prior to the last day of the last plan year
in which the Company has determined, in good faith, that it can provide Ongoing
Coverage for the program to Chairman (such last day, the “Ongoing Coverage
Ending Date”). The runway shall continue for a period ending on the earlier of
(A) the 12 month anniversary of the Ongoing Coverage Ending Date and (B) the
last date for which the Company is able to negotiate, using commercially
reasonable efforts, continued coverage for Chairman in such program after the
Ongoing Coverage Ending Date. For the avoidance of doubt, the obligation
described in this paragraph shall apply separately to each of the major medical,
dental, and vision programs.
(vii) In the event that Chairman ceases to be eligible for Ongoing Coverage in
the major medical program under the Health Plan in accordance with Section
5(e)(vi) or a Nondiscrimination Event has occurred, Company shall establish a
retiree-only employer payment plan under Code Section 106 (“EPP”) that will
reimburse Chairman, on a non-taxable basis, for the amount of individual health
insurance premiums incurred for coverage for himself and his spouse and eligible
dependents. The Company shall credit Chairman’s account under the EPP with
$45,000 per year during Chairman’s lifetime to be used during such year as
described above, with any amounts unused during the year forfeited to the
Company.
For the avoidance of doubt, no survivor coverage is available under this section
5(e).
(f) Expenses: With the approval of the Board or the Company’s Chief Executive
Officer, Company shall reimburse Chairman for reasonable expenses incurred
(consistent with the Company’s reimbursement practices for its executive
officers, as in effect from time to time) by him in connection with the
performance of Services under this Agreement. Upon termination of this
Agreement, Chairman shall be entitled to reimbursement for any reasonable
expenses incurred prior to the date of termination and previously approved by
the Board or the Company’s Chief Executive Officer.
CHAIRMAN: /MB/ (initial) - PAGE 5 - COMPANY: /RT/ (initial)





--------------------------------------------------------------------------------





(g) No Further Compensation: Unless approved by the Board or the Compensation
Committee of the Board (or as otherwise set forth in this Agreement), Chairman
shall not receive any additional compensation for his service on the Board or as
Chairman, including under the Company’s Non-Employee Director Compensation
Policy.
6. ASSIGNMENT: It is mutually acknowledged that this Agreement contemplates the
personal services of Chairman and, accordingly, this Agreement or any rights
hereunder or interest herein may not be assigned, transferred or otherwise
delegated by Chairman. Any attempted sale, assignment, transfer, conveyance, or
delegation by Chairman in violation of this Section 6 shall be void.
7. TERMINATION OF CONSULTING AGREEMENT: The Parties hereby terminate the
Consulting Agreement and any and all obligations thereunder, effective as of
December 31, 2019, which Consulting Agreement is hereby replaced in its entirety
by this Agreement.
8. STATUS OF CHAIRMAN:
(a) Chairman enters into this Agreement as, and intends to continue to be, an
independent contractor. Chairman acknowledges that as an independent contractor
Chairman is undertaking certain risks of loss not associated with an employment
relationship. Under no circumstances shall Chairman look to Company or a
subsidiary or affiliate of Company as his employer.
(b) Chairman will be solely responsible for payment of all taxes owed, including
payment, if any, of employment related taxes and Worker's Compensation Insurance
(i.e., FICA, Federal, State, Local, etc.).
9. EQUIPMENT AND FACILITIES: Chairman may use equipment and facilities of
Company provided such are available and such equipment and facilities shall be
used solely at Company’s discretion. In the event of voluntary or involuntary
termination of this Agreement, all equipment and/or other property of Company,
including without limitation all code, development tools, and other technology
that were supplied by Company, or a client of Company, to Chairman, as well as
notes, reports, documentation, and drawings pertaining to such code and
technologies, or other trade secret information shall be returned to Company by
Chairman upon the effective date of termination. Chairman shall be responsible
for providing his own software and hardware as required for performance of the
Services. In the event that Chairman does not possess items which are deemed
necessary, Company may provide them and then Company shall retain ownership
after the Term.
10. ARBITRATION: Any dispute relating to the interpretation or performance of
this Agreement shall be resolved at the request of either Party through binding
arbitration conducted in Alameda County, California, in accordance with the
then-existing rules of the American Arbitration Association. Judgment upon any
award
CHAIRMAN: /MB/ (initial) - PAGE 6 - COMPANY: /RT/ (initial)





--------------------------------------------------------------------------------





by the arbitrators may be entered by the state or federal court having
jurisdiction. The Parties intend that this Agreement to Arbitrate be
irrevocable.
11. NOTICES: Any notices in connection with the subject matter of this Agreement
shall be in writing and shall be effective when delivered personally to the
other Party for whom intended, or within five (5) days following deposit of same
into the United States mail, certified mail, return receipt requested, first
class postage prepaid, addressed to such Party at the address set forth below
its signature to this Agreement. Either Party may designate a different address
by notice to the other Party given in accordance herewith. In the alternative, a
Party may give notice to the other Party via email, which, in the case of
Company, shall be directed to Company’s then-current Chief Executive Officer at
his or her @five9.com email address, and, in the case of Chairman, shall be
directed to his @five9.com email address and to his personal email address then
in effect and for which notice has been provided by Chairman to the Company in
accordance with this section.
12. GENERAL PROVISIONS:
(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of California.
(b) This Agreement may not be changed or modified, in whole or part, except by a
writing signed by both Parties.
(c) If any provision of this Agreement shall be found to be invalid or
unenforceable, such invalid or unenforceable provision shall be replaced by a
valid and enforceable provision that as closely as possible reflects the intent
of the Parties, and the remaining provisions shall nevertheless remain in full
force and effect.
(d) This Agreement sets forth the entire understanding between the Parties with
respect to the subject matter hereof. It replaces and supersedes any other
agreement, representation, or promise which may have existed between the
Parties, including the Consulting Agreement.
(e) This Agreement is binding upon and shall inure to the benefit of the legal
successors and assigns of the Parties.








CHAIRMAN: /MB/ (initial) - PAGE 7 - COMPANY: /RT/ (initial)





--------------------------------------------------------------------------------







[Signature page follows]


CHAIRMAN: /MB/ (initial) - PAGE 8 - COMPANY: /RT/ (initial)






--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as
of the date first set forth above.


Chairman:     Company:
             
/s/ Michael Burkland     /s/ Rowan Trollope    
Michael Burkland     By: Rowan Trollope
              Title: Chief Executive Officer


Address:


"[***]"     


"[***]"     


CHAIRMAN: /MB/ (initial) - PAGE 9 - COMPANY: /RT/ (initial)



